29i   j!t

               E

                           OF   EXAS




HonorableOwen F. Watkins               opinionBO. VW-596
CountyAttorney
Limestonecounty                            Authorityof (ICounty
Groesbeck,Texas                            Caannisslousrs
                                                        ' Court
                                           to enter into a Gontxact
                                           with the soil Conservation
                                           Serviaeof the IJ.9, De-
                                           partmentof Agriculture
                                           for maintenanceof t&e
                                           oounty'eportionof a water
                                           conservationproject,and
                                           its authorityto appropriate
                                           money for this maintenance
                                           under SeuateBill270, Aote
                                           50th Legislature,1947,
Dear Sir:                                  Chapter 53, Page 72.

      You have requestedan opinionon the followingqueatlons:

           (1). Can SenatesBill 270, Acts 50th Iaglelature,1947,
      CPapter 53, Page 72 -- A Speoia~lRoadLaw for Limeatone
      County,Texas, be construed80 that the Comiesioners'Court
      of LimestoneCountyhas tie authorityto enter into a con-
      tractwith Soil ConservationServiceend the U. 9. De-
      partmentof Agriculturefor msintenanoeof LimestoneCounty
      portionof the upper TrinityRiver waterehedafter con-
      structionand completl& In LimestoneCounty,Texas, of
      water oonservationprojecta? -

           (2). Can Senate Bill27C, Got6 50th Legielature,
      1947,Chapter 53, Page 72 be construedeo that the
      Commissioners'Court of LtiestoneCounty,Texas hae the
      authoritywithin Section 17 of the esid Bill to enter
      Into a contractwith Soil ConservationService to appro-
      priatemoneys necessaryfor the maintenanceof such water
      conservationoonstruotlonafter their completion?

      The answer to both of your questionsis in tie negative.
HonorableOwen F. Watkins,page 2 NW-596)



       Senate Bill 270, Aots 50th Legislature,1947,Chapter 53,
Page 72 is a limitedAct speoificallylimitingits languageand
intent to "a more efficientroad system for LimestoneCounty".
The Cmmlssloners' authorityto sot in every sectionis coMect8d
with "publicroads".

      Section 14 limitsspendingof all moneys of the Road and
BridgeFund to public roads.

      Section 15 states that the purposeof the Act is to
authorizeConmissioners'Courts to act for "betterpublicroads".

       Section 17 restrictsthe authorityof the ConmissIoners'
Court to act excepton a cash basis and as a result no obligation
shall be createdunless funds are certifiedavailable.

       Section18 which authorizesthe ConmIssIoners' Court to
contractwith the State and FederalAgencies is again limitedto
public roads.

       The Commlesioners' Court is a Court of limitedjuris-
dictionand has only such powers as are conferredupon it by express
terns or by necessaryimplication.ChildressCounty v. State,
I27 Tex. 343, 92 S.W.2d, 1011 (1936);El Paso County v. Elom,
106 S.W.2d, 393; Howard v. HendersonCounty, 116 S.W.2d 479
Hill v. Sterrett,252 S.W.2d~766(Tex.Clv.App~  1952, error ref.,
n. r. e.). The power of such Courts to make appropriations  or
to expend county funds is controlledby the above rule of law.

       It is apparentthat the Soil ConservationServiceand the
Districtwith which you will be concernedwas organizedunder the
provisionsof Article 165a-4, Vernon'sAnnotatedCivil Statutes.
After carefulsearch and examinationof the Statutes,includingthe
provisionsof Article 165a-4,we are unable to find any authority
for the Commissioners'Court of LimestoneCounty to expend county
funds for the purposeset forth In this inquiryunder SenateBill
270, Acts ,5othLegislature,1947,,Chapter 53, Page 72.

      Your attentionis called to Articles7048a and 7048b,Vernon's
AnnotatedCivil Statutes,which providemethods for raisingfunds
and authorizethe county to enter into contractswith the Soil
C$;;Ttlon District. (9ee also AttorneyCeneral'eOpinionRo.




       The Comnissioners'
                        Court is withoutauthorization
       under SenateBill270, Acts 50th Legislature,1947
HonorableOwen F. Watkins,page 3 (~~-596)



        Chapter 53, page 72, to oontraotwlth the Soil
        ConservationServiceor to pay out county funds
        for the maintenanceof projectsconetructedby
        the Soil ConeervationService. While you mi&t
        contractunder Article 7048b with the Soil Con-
        servatlonService,it willbe~neoeaeerythat you
        complywith Artlole 7Ok& beforefuude will be
        availablefor the meintenenoeof Soil Conserva-
        tion projeate.                    *
                                           Yours very truly,

                                           WIU WILSOR
                                           AttorneyGeneralof Texas




GCR:glrme

APPROVES

OPIIUODICOMMITrEE
Geo. P. Blackburn,Chairman

Jot Rodges,Jr.
Plcm~Bwrue
Houghton Rrownlee,Jr.
Larry Jones

RE~FORlXEA!f9.UME~
BY; W. V. Geppert